o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date uil number info release date conex-135462-09 the honorable carolyn mccarthy member u s house of representatives garden city plaza suite garden city ny attention ----------------------- dear congresswoman mccarthy this letter responds to your inquiry dated date on behalf of your constituent -- --------------------------- ---------------- asked why employees who terminate employment cannot receive any of the balance remaining on their transit reimbursement accounts as taxable compensation the law excludes qualified_transportation fringes from gross_income sec_132 of the internal_revenue_code the code the term qualified_transportation_fringe refers to any of the following that an employer provides to an employee transportation in a commuter_highway_vehicle in connection with travel between the employee’s residence and place of employment any transit_pass qualified_parking qualified_transportation_fringe also includes cash reimbursement for any of the above mentioned benefits sec_132 of the code the income_tax regulations the regulations allow an employer to provide qualified_transportation fringes to employees either as a benefit provided in addition to an employee’s regular compensation or under a compensation reduction agreement sec_1_132-9 q a-11 in these agreements an employee agrees to contribute pre-tax earnings into an account that he or she can use to pay for qualified_transportation fringes once the employee elects to convert a portion of pre-tax earnings into a tax-free qualified_transportation_fringe benefit the treatment is not reversible sec_1_132-9 q a-14 d conex-135462-09 participation in a compensation reduction agreement for the provision of qualified_transportation_fringe_benefits is completely voluntary however once the employee has agreed to reduce his or her compensation to pay for commuting expenses the employee is no longer entitled to receive that compensation instead the employee is entitled to receive nontaxable qualified_transportation_fringe_benefits if an employee has a choice between cash compensation or an employer-provided benefit the law treats the benefit as provided directly by the employer rather than purchased by the employee with the amount of the compensation reduction this treatment allows the employee to exclude the value of the benefit from income for tax purposes if the employee could choose to receive the benefits at any time in the form of cash rather than qualified_transportation_fringe_benefits then the law would treat the employee as constructively receiving the benefits as compensation and tax the employee on the full value i hope this information is helpful if i can assist you further please contact me at ----- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
